DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
Applicant’s election without traverse of invention II, claims 12-20 in the reply filed on 02/11/2021 is acknowledged.
Claims 1-20 are pending in this application. Claims 1-11 are withdrawn as drawn to an unelected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130105930) in view of Masson et al. (US 20110277835), hereinafter referred to as Zhang and Masson, respectively.
Regarding claims 12-14, Zhang discloses on figure 1 a device (a semiconductor light detection device, Abstract) comprising:
a solar cell [100] including one or more gridlines for extracting photo-current on a front surface of the solar cell [100] (¶0014), wherein:
each of the gridlines is a metal grid [2] (¶0022) and a cap layer [3] (¶0043), and at least a portion of the metal grid [2] is deposited on the cap layer [3] (Fig 1).
The reference fails to teach that an alignment of the metal grid [2] relative to the cap layer [3] and a width of the cap layer [3] relative to a width of the metal grid [2] are controlled so that a minimum cap edge offset distance value is about 1 micron or more. However, the reference teaches that the width of the cap layer directly determines grid shadowing of the device (Fig 5, ¶0066). Thusly, one of ordinary skill in the art would have considered the cap layer width as a result effective variable. Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the width 
Masson discloses a solar cell analogous to the solar cell of Zhang (Abstract), wherein the solar cell comprises electrical conductor elements [36] that directly corresponds to the metal grid of Zhang since the electrical conductor elements are formed on the cap layer of the solar cell (¶0044). The reference teaches that the width of the electrical conductor element directly determines the fabrication cost of the device, where a decrease in width decreases fabrication costs (¶0048). Therefore, one of ordinary skill in the art would have considered the width of the metal grid of Zhang as a result effective variable. Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the width of the metal grid to obtain the desired fabrication cost since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. See MPEP 2144.05, section II.
The references fail to explicitly disclose the minimum cap edge offset distance value of the instant claims. However, the combination of the references teach that the minimum cap edge offset distance of the prior art is optimized since the widths of the metal grid and the cap layer are optimized, as set forth above.
Regarding claim 20, modified Zhang discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the width of the cap layer [3] is greater than the width of the metal grid [2] (Zhang, Fig 5, ¶0066).
Claim 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Masson as applied to claim 12 above, and further in view of Wootton (US 20120247554), hereinafter referred to as Wootton.
Regarding claim 15, modified Zhang discloses all of the limitations as set forth above. Furthermore, the applied references teach that the alignment of the metal grid [2] relative to the cap layer [3] and the width of the cap layer [3] relative to the width of the metal grid [2] are controlled at areas on the front surface of the solar cell [100] (Zhang, Fig 1A).
The references fail to teach that the welding occurs on the backside of the solar cell.
Wootton discloses a PV device analogous to the device of modified Zhang (Abstract), wherein the device comprises interconnected serially connected string of PV cells (¶0038). The reference teaches that thin ribbon wires are welded to the backside of the PV cell (¶0049). The welded ribbon wires are suitable for the intended purpose as the back contacts of the PV cell of Zhang since both references are drawn to PV devices. Thusly, it would have been obvious to one having ordinary skill in the art to weld the backside of the solar cell of modified Zhang in view of the disclosure of Wootton since the use of a known technique to improve similar devices in the same way supports a prima facie obviousness determination. See MPEP 2143, subsection C.
Regarding claims 16-19, modified Zhang disclose all of the limitations as set forth above. The applied references teach that an edge of the metal grid [2] and an edge of the cap layer [3] are separated (Zhang, Fig 1B). It should be noted that the claim limitation of “stress concentration factors do not interact, in order to reduce cracks on the back-side of the solar cell that results from the welding, without impacting the solar cell’s efficiency” is functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. While features of an In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. Furthermore, the reference teaches that the width of the cap layer and the width of the metal grid, which directly determines the distance between their respective edges, are optimized as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DUJUAN A HORTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ELI S MEKHLIN/Primary Examiner, Art Unit 1796